Citation Nr: 0940164	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-28 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office of General Counsel


THE ISSUES

1. Entitlement to restoration of accreditation to represent 
claimants before the Department of Veterans Affairs (VA).

2. Entitlement to stay of cancellation of accreditation to 
represent claimants before VA, pending completion of all 
administrative and judicial review.


WITNESSES AT HEARING ON APPEAL

Appellant, DI, MF, NDH, GH, RN, JLC, and JHS


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 decision by the VA 
Office of General Counsel (VAOGC) that cancelled the 
appellant's accreditation to represent claimants before VA.

The appellant, through counsel at that time, filed a Notice 
of Disagreement (NOD) in October 2001 requesting 
reinstatement of his accreditation and also requesting that 
the cancellation of accreditation be stayed until all 
administrative and judicial review had been completed.

VAOGC sent the appellant (via his counsel at that time) a 
letter in February 2002 stating that, because the Board does 
not have jurisdiction to review decisions that are not 
related to claims for VA benefits, and because the 
cancellation of accreditation is not a matter subject to VA 
administrative review, the appellant's October 2001 letter 
was not considered to be a valid notice of disagreement 
(NOD), and that a Statement of the Case (SOC) would not be 
issued.

In May 2005, the appellant petitioned the RO to issue him a 
SOC.  A similar statement was received in June 2005.  In both 
instances reference was made to a then-recent holding by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) that determined, in pertinent part, that 
the Board has jurisdiction to review a VA accreditation 
cancellation decision.  See Bates v. Nicholson, 398 F.3d 1355 
(Fed. Cir. 2005).  VAOGC issued the SOC in September 2005 
that addressed both issues.  The appellant filed a 
substantive appeal that same month.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is clear and convincing evidence of record that the 
appellant accepted unlawful compensation for preparing, 
presenting and prosecuting claims for VA benefits and 
solicited and contracted for illegal fees.

2.  VA General Counsel's decision to cancel the appellant's 
accreditation to represent claimants before VA contains no 
errors of law or fact.

3.  A stay of implementation of cancellation of the 
appellant's accreditation to represent claimants before VA, 
pending completion of all administrative and judicial review, 
would be inconsistent with the nature of the findings against 
the appellant and with VA's duty to administer its programs 
in the best interest of veterans and other claimants.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to restoration of 
accreditation to represent claimants before VA. 38 U.S.C.A. 
§§ 5904, 5905 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 14.633, 20.609 (as in effect prior to June 23, 2008).

2.  The criteria for a stay in the implementation of 
cancellation of the appellant's accreditation to represent 
claimants before VA, pending completion of all administrative 
and judicial review, are not met. 38 U.S.C.A. § 5904 (West 
2002 & Supp. 2009); 38 C.F.R. § 14.633 (as in effect prior to 
June 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to restore his accreditation to 
represent claimants before VA, which was canceled by VAOGC in 
October 2001.  Alternatively, he asks for a stay of the 
cancellation of accreditation to pending completion of all 
administrative and judicial review.

Factual background

The Board believes that a brief overview of what transpired 
would be helpful in an understanding of its decision. 

The record shows that some time in 1997 the North Little Rock 
VA Regional Office (RO) initiated an investigation into the 
activities of the appellant in connection with his 
representation of claimants before VA.  Ultimately, the VAOGC 
canceled the appellant's accreditation to represent claimants 
before VA based on the finding that the he had violated 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(d)(2), as then 
in effect, by charging and receiving attorney fees from BF, 
NH, RN, and JS for his services prior to the issuance of a 
final decision by the Board.  VAOGC found that the appellant 
had attempted to circumvent the regulation which limited the 
receipt of fees by persons representing veterans by using 
putative "disinterested third party" agreements in three 
situations (claimants BF, NH, and JS) and by characterizing 
money received by a claimant as a "charitable donation" 
rather than as a fee (claimant RN).

The appellant has explained that he would initially enter 
into an informal oral agreement whereby he would agree to 
represent claimants on a pro bono basis.  According to the 
appellant, if a client prevailed and received compensation 
from VA, the client would then agree to make a voluntary 
donation that would go toward the legal fees of another 
client of the appellant or to a charitable organization.  
The appellant further stated that he would typically explain 
to his clients that any sum they chose to pay was voluntary, 
and that, if they chose to make a payment, it would be made 
through a third party fee agreement.  

The appellant stated that a written agreement was not 
necessary prior to the client actually receiving his or her 
award of benefits because, according to him, there were too 
many variables such as a client losing his case or winning 
his or her appeal after a final Board decision.  Thus, it was 
only after the a client received funds prior to a final 
decision by the Board that the appellant would have the 
client execute a "Disinterested Third Party Agreement."

The record does not include any type of documentation showing 
that the appellant and/or his law firm created or operated 
any type of charitable organization or other conduit for 
monies received.  Rather, checks (personal and cashiers) were 
made directly the appellant or his law firm.  The client 
would be given a receipt that noted his or her name, the 
amount of the check, and reason for the payment, which 
typically indicated a third party VA payment.  Checks were 
then executed from the law firm's trust account to the law 
firm with notations as to how the money was to be allocated.  

For example, a check was received from GW (now the wife of 
NH) in the amount $4,600 and made out directly to the 
appellant.  NH was then provided a receipt that indicated 
that he had made a payment of $4,600 for a third party VA 
payment.  
A check was then executed to the appellant's law firm from 
the law firm's trust account in the amount of $4,600.  The 
check referenced NH and the names of 10 clients whose legal 
fees were to be paid by the check.  

Similarly, on receipt of a check for $31,519.50 from BF, 
which was made out to the appellant, the appellant's law firm 
executed checks from his firm's trust account to the 
"Central Arkansas Seratoma Club" in the amount of $10, 000, 
the "North Little Rock VIPS" in the amount of $10,000, and 
his law firm in the amount of $11,519.50.  The check to the 
appellant's law firm indicated that the money was to be 
allocated to "various" VA clients.

In both of these cases, a "Disinterested Third Party Payment 
Agreement" was executed contemporaneous to the appellant 
receiving payment.  The agreements signed by NH and BF 
indicated the gross amount of their retroactive VA benefits 
and acknowledged that they could not make a payment to 
appellant because no final Board decision had been rendered 
as per 38 U.S.C.A. § 5904(c).  NH and BF went on to 
acknowledge that, pursuant to 38 C.F.R. § 20.609, they could 
provide funds for the payment of "another veteran's attorney 
fees so long as I have no interest in that veteran's claim."  
The agreements then indicate that NH and BF "voluntarily 
desire" to make a payment, list the funds/amount they paid, 
and note that the funds are to be placed in the appellant's 
trust account with the express agreement and understanding 
that the appellant "may utilize said funds to pay the fees 
of other veterans in whose case I have direct or indirect 
interest."  Further, with respect to the agreement signed by 
BF, there is a handwritten addition to the agreement that 
indicates his payment could also go to "various charitable 
organizations."  

Relevant law and regulations

VA regulations pertaining to attorney representation and fee 
agreements were revised multiple times during the appeal 
period.  Changes were made to 38 U.S.C.A. § 5904, effective 
from December 2006.  Changes were made to 38 C.F.R. § 20.609, 
effective July 22, 2002.  Changes were made to 38 C.F.R. 
§ 14.633, effective from January 10, 2008, to provide for 
suspension of accreditation as a lesser sanction for conduct 
prohibited by 38 U.S.C.A. § 5904.  

Effective June 23, 2008, sweeping changes were made to VA's 
regulations pertaining to accreditation of agents and 
attorneys and agent and attorney fees 
(38 C.F.R. Parts 1, 14, 19, and 20).  Notably, 38 C.F.R. 
§ 14.633 was revised to fully implement the changes made 
38 U.S.C.A. § 5904 in 2006, which included redesignating 
38 C.F.R. § 20.609 as § 14.636.  The regulations as amended 
now permit attorneys and agents to charge fees for 
representation after an agency of original jurisdiction (AOJ) 
has issued a decision on a claim or claims, and a notice of 
disagreement (NOD) has been filed with respect to that 
decision on or after June 20, 2007.  38 C.F.R. § 14.636 
(2009).  

The new regulation also provides that in cases in which a NOD 
was filed on or before June 19, 2007, attorneys and agents 
may charge fees only for services provided after both a final 
decision is promulgated by the Board with respect to the 
issue or issues, and the agent or attorney was retained not 
later than one year following the date that the decision by 
the Board was promulgated.  Thus, the new regulations 
permitting payment for attorney fees prior to promulgation of 
a Board decision are not applicable to an appeal when the NOD 
initiating that appeal was filed on or before June 19, 2007.  
The NODs that triggered VA's investigation of the appellant 
were filed in the 1990s.  

Ordinarily, where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted VA to do otherwise, and VA does so.  See Marcoux 
v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In this case, there is no indication that Congress intended 
the revised provisions of 38 U.S.C.A. § 5904, as in effect 
from December 2006, to have retroactive effect.  Indeed, the 
implementing regulation, 38 C.F.R. § 14.633, in pertinent 
part clearly states that the changes were to be made 
effective from June 23, 2008.  The Board will accordingly 
apply the provisions of 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 14.633 as they were in effect prior to December 2006 and 
June 2008, respectively, in the adjudication of this appeal.

Agents and attorneys

Under the earlier statute and regulation applicable to this 
appeal, the Secretary of VA may recognize any individual as 
an agent or attorney for the preparation, presentation, and 
prosecution of claims under laws administered by the 
Secretary.  The Secretary may require that individuals, 
before being recognized under this section, show that they 
are of good moral character and in good repute, are qualified 
to render claimants valuable service, and otherwise are 
competent to assist claimants in presenting claims.  38 
U.S.C.A. § 5904(a).

The Secretary, after notice and opportunity for a hearing, 
may suspend or exclude from further practice before the 
Department any agent or attorney recognized under this 
section if the Secretary finds that such agent or attorney:


(1) has engaged in any unlawful, 
unprofessional, or dishonest practice; 
(2) been guilty of disreputable conduct; 
(3) is incompetent; (4) has violated or 
refused to comply with any of the laws 
administered by the Secretary, or with 
any of the regulations or instructions 
governing practice before the Department; 
or (5) has in any manner deceived, 
misled, or threatened any actual or 
prospective claimant. 

38 U.S.C.A. § 5904(b).

Accreditation shall be canceled when VA General Counsel 
finds, by clear and convincing evidence, one of the 
following: 

(1) Violation of or refusal to comply 
with the laws administered by the 
Department of Veterans Affairs or with 
the regulations governing practice before 
the Department of Veterans Affairs;

(2) Knowingly presenting or prosecuting a 
fraudulent claim against the United 
States, or knowingly providing false 
information to the United States;

(3) Demanding or accepting unlawful 
compensation for preparing, presenting, 
prosecuting, or advising or consulting, 
concerning a claim;

(4) Any other unlawful, unprofessional, 
or unethical practice. (Unlawful, 
unprofessional, or unethical practice 
shall include but not be limited to the 
following-deceiving, misleading or 
threatening a claimant or prospective 
claimant; neglecting to prosecute a claim 
for 6 months or more; failing to furnish 
a reasonable response within 90 days of 
request for evidence by the Department of 
Veterans Affairs, or willfully 
withholding an application for benefits.) 

38 C.F.R. § 14.633(c).

Fees and fee agreements

In connection with a proceeding before the Department with 
respect to benefits under laws administered by the Secretary, 
a fee may not be charged, allowed, or paid for services of 
agents and attorneys with respect to services provided before 
the date on which the Board of Veterans' Appeals first makes 
a final decision in the case.  Such a fee may be charged, 
allowed, or paid in the case of services provided after such 
date only if an agent or attorney is retained with respect to 
such case before the end of the one-year period beginning on 
that date.  The limitation in the preceding sentence does not 
apply to services provided with respect to proceedings before 
a court.  38 U.S.C.A. § 5904(c)(1).

Further, a fee agreement is one under which the total amount 
of the payable to the attorney is 1) paid to the attorney by 
the Secretary directly from any past-due benefits awarded on 
the basis of the claim and 2) contingent on whether or not 
the matter is resolved in a manner favorable to the claimant.  
38 U.S.C.A. § 5904(d)(2)(A).  

Attorneys-at-law and agents may charge claimants or 
appellants for their services only if both of the following 
conditions have been met:

(i) A final decision has been promulgated 
by the Board of Veterans' Appeals with 
respect to the issue, or issues, 
involved; and

(ii) The attorney-at-law or agent was 
retained not later than one year 
following the date that the decision by 
the Board of Veterans' Appeals with 
respect to the issue, or issues, involved 
was promulgated. 

38 C.F.R. § 20.609(c).

Attorneys-at-law or agents may receive a fee or salary from 
an organization, governmental entity, or other disinterested 
third party for representation of a claimant even though the 
conditions set for in 38 C.F.R. § 20.609(c) have not been 
met.  38 C.F.R. § 20.609(d)(2).  

Due process

Upon receipt of information from any source indicating 
failure to meet the requirements of §14.629, improper 
conduct, or incompetence, the Regional Counsel of 
jurisdiction shall initiate an inquiry into the matter.  If 
the result of the inquiry does not justify further action, 
the Regional Counsel will close the inquiry and maintain the 
record for 3 years.  38 C.F.R. § 14.633(e)(1).

If the result of the inquiry justifies further action, the 
Regional Counsel shall inform the General Counsel of the 
result of the inquiry and notify the agent or attorney of 
intent to cancel accreditation.  The notice will also state 
the reason(s) for the impending cancellation and inform the 
party of a right to request a hearing on the matter or to 
submit additional evidence within 10 working days of receipt 
of such notice . Such time may be extended for a reasonable 
period upon a showing of sufficient cause. 38 C.F.R. § 
14.633(e)(2).

If a hearing is requested, a hearing officer will be 
appointed by the Director of the regional office involved.  
The hearing officer shall not be from the Office of the 
Regional Counsel.  The hearing officer will have authority to 
administer oaths. A member of the Regional Counsel's office 
will present the evidence.  The party requesting the hearing 
will have a right to counsel, to present evidence, and to 
cross-examine witnesses.  Upon request of the party 
requesting the hearing, an appropriate Department of Veterans 
Affairs official may issue subpoenas to compel the attendance 
of witnesses and the production of documents necessary for a 
fair hearing. 38 C.F.R. § 14.633(f).

The hearing shall be conducted in an informal manner and 
court rules of evidence shall not apply.  Testimony shall be 
recorded verbatim.  The hearing officer shall submit the 
entire hearing transcript, any pertinent records or 
information, and a recommended finding to the Regional 
Counsel within 10 working days after the close of the 
hearing.  The Regional Counsel will immediately forward the 
entire record to the General Counsel for decision. 38 C.F.R. 
§ 14.633(f).

The decision of the General Counsel is final.  The effective 
date for termination of accreditation shall be the date upon 
which a final decision is rendered.  The records of the case 
will be maintained in the General Counsel's office for 3 
years. 38 C.F.R. § 14.633(g).

Initial matters

Board jurisdiction

In Bates v. Nicholson, supra, the United States Court of 
Appeals for the Federal Circuit  held that the Board has 
jurisdiction to review appealed VA decisions involving the 
cancellation of attorney/agent accreditation.

The appellant has duly perfected an appeal as to the VAOGC 
decision via a substantive appeal which was filed in 
September 2005.  

In his substantive appeal, the appellant indicated that he 
did not want a hearing before the Board.  The Board observes 
in this connection that there is of record a 234 page 
transcript of a September 27, 1999 hearing at the North 
Little Rock, Arkansas VA Regional Office, which the Board has 
carefully reviewed.

The Board received additional evidence from the appellant 
since he was last issued a supplemental statement of the case 
(SSOC) on September 12, 2008.  In July 2009, the appellant 
submitted a waiver of initial VAOGC review of "all 
additional evidence" that was received in his appeal since 
the September 2008 SSOC.  He further acknowledged that the 
Board could, in considering this newly submitted evidence in 
the first instance, deny his claim.  The evidence will 
therefore be considered in this decision, and there is no 
need to remand the case for additional consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

Due process

The Board initially notes that the notice provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), 
specifically 38 U.S.C.A. § 5103, do not apply to this appeal.  
The United States Court of Appeals for Veterans Claims 
(Court)  has held that the VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is 
the case here.  Section 5904 of Chapter 59 of Title 38 of the 
United States Code (Agents and Attorneys) governs the 
recognition by VA of an individual as an agent or attorney 
for the preparation, presentation, and prosecution of claims 
under the laws administered by the Secretary of VA.  Section 
§ 14.633(e) of 38 C.F.R., implementing 38 U.S.C.A. § 5904, 
contains its own notice provisions as to notice required in 
terminating the accreditation of an agent/attorney.  

As was discussed above, during the course of this appeal 38 
U.S.C.A. § 5904 was changed, effective December 2006.  
38 C.F.R. § 14.633 was revised to effectuate those changes, 
effective from June 23, 2008.  [Earlier changes made to 
38 C.F.R. § 14.633 in October 2007, effective from January 
10, 2008, did not alter 14.633(e).]

Under 38 C.F.R. § 14.633(e), in terminating the accreditation 
of an agent, upon receipt of information from any source 
indicating failure to meet the requirements of accreditation 
under 38 C.F.R. § 14.629, the Regional Counsel of the 
jurisdiction shall initiate an inquiry into the matter.  If 
the result of the inquiry justifies further action, the 
Regional Counsel shall take the following action as to 
agents: notify the agent of an intent to cancel 
accreditation, including the reasons for the impending 
cancellation, and inform the agent of the right to request a 
hearing on the matter or to submit additional evidence within 
10 working days of receipt of such notice, and such time may 
be extended for a reasonable period upon a showing of 
sufficient cause.

As previously noted, the record shows that some time in 1997 
the North Little Rock VA Regional Office initiated an 
investigation into the matter of fees that the appellant was 
allegedly charging veterans for his representation, in 
violation of the statute.  In June 1999, the VA Regional 
Counsel (VARC) notified the appellant of the Regional 
Counsel's intent to cancel the appellant's accreditation to 
represent claimants before VA.  The notice indicated that the 
appellant had violated or refused to comply with the laws 
administered by VA or with the regulations governing practice 
before VA, and that he had demanded or accepted unlawful 
compensation for preparing, presenting, prosecuting, or 
advising or consulting concerning a claim.  VARC listed four 
(4) specific payments (from BF, NH, RN, and JS) that it 
charged was in violation of 38 U.S.C.A. § 5904.  The notice 
letter advised the appellant of his right to request a 
hearing on the matter or to submit additional evidence within 
10 working days of receipt of the notice.

In accordance with 38 C.F.R. § 14.633(f), the Director of the 
North Little Rock RO appointed an employee of the Cleveland, 
Ohio RO to conduct the hearing.  The hearing was conducted 
September 27, 1999 at the North Little Rock RO.  
As required by § 14.633(f), a member of the Regional 
Counsel's office presented the evidence; the appellant was 
represented by his attorney at that time.  During the hearing 
the parties were afforded the opportunity to present evidence 
and argument, to examine witnesses, and to cross-examine 
witnesses of the adverse party.  The parties also submitted 
post-hearing briefs.  The 234-page transcript is of record.  
The appellant testified at length; see the hearing 
transcript, pages 234 et seq.

The Hearing Officer submitted a 33-page Recommended Findings 
on Department of Veterans Affairs Termination of 
Accreditation Proceedings in October 2000.  The Hearing 
Officer recommended cancellation of the appellant's 
accreditation.  
A copy of the Recommended Findings was sent to appellant's 
attorney.  The VARC reviewed the report of the Hearing 
Officer and forwarded the case to VAOGC in October 2000 for 
final agency decision.  In October 2001, the VAOGC issued the 
decision which has been appealed.

The notice from the Regional Counsel to the attorney must 
state the reasons for the proposed cancellation of 
accreditation and inform the attorney of the right to request 
a hearing and to submit evidence.  See 38 C.F.R. 
§ 14.633(d)(2).  In this case, the June 16, 1999 notice of 
intent to cancel accreditation (NICA) listed the specific 
charges in detail, citing the relevant law and identifying 
specific violations upon which the charges were based, the 
names of person involved and the amount of money involved.  
The NICA also notified the appellant of his right to a 
hearing.  He had over three months to prepare for the 
September 1999 hearing.   

The record shows that the appellant was afforded the 
procedural safeguards of notice under 38 C.F.R. § 14.633 and 
the opportunity to be heard and to submit additional 
argument.  It is clear that the appellant, who is an attorney 
and who was represented by an attorney, received adequate 
notice and was accorded the opportunity to respond and 
present evidence and witnesses on his behalf, as evidenced by 
the all day hearing held in December 1999, during which he 
presented witnesses and evidence.  Nothing in the hearing 
transcript suggests that the appellant or his counsel were 
unprepared or believed themselves to be so.
 
For these reasons, the Board finds that the appellant has 
received the benefit of full due process.

Analysis

This appeal does not come to the Board in a vacuum.  The 
accreditation matter now before it has been referred to by 
the Court in the recently decided case of In Re James W. 
Stanley, Member of the Bar, No. 07-8003 and 07-8007 (July 28, 
2009), in which the Court suspended this appellant from 
practicing law before it until May 22, 2011, his 
reinstatement being conditioned upon showing proof that he 
has been reinstated to accreditation status by VA [among 
other conditions].  The Court in its decision referred to 
ethical lapses on the part of this appellant; however, it 
intimated no outcome as to the matter of accreditation now 
before the Board.

The VAOGC decision

The VAOGC action which is being challenged on appeal canceled 
the appellant's accreditation to represent claimants before 
VA.  That decision was based on a finding that the appellant 
had violated 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(d)(2) by charging and receiving fees from BF, NH, 
RN, and JS for his representational services prior to the 
issuance of a final decision by the Board.  VAOGC found 
specifically that the appellant attempted to circumvent the 
regulation prohibiting his receipt of representational fees 
by using a putative "disinterested third party " in three 
situations (claimants BF, NH, and JS) and by characterizing 
money received from a claimant (RN) as a "charitable 
donation" rather than as a fee.

The VAOGC found clear and convincing evidence that the 
appellant had engaged in unlawful practice and violated laws 
administered by VA; in particular, the appellant had demanded 
and accepted unlawful compensation for preparing, presenting 
and prosecuting claims for VA benefits in violation of 38 
U.S.C.A. § 5904(c)(1).  VAOGC further found that clear and 
convincing evidence established that in committing these acts 
the appellant had engaged in conduct that should result in 
cancellation of accreditation under 38 U.S.C.A. § 5904(b)(4) 
and (5) as implemented by 38 C.F.R. § 14.633(c)(1) and (3).

In essence, the VAOGC decision determined that the appellant, 
in violation of the law prohibiting his receipt of fees for 
representing clients before VA, engaged in sham third party 
transactions in which claimants' fees were channeled to him.  

The appellant's contentions 

In October 2000, the appellant's counsel at the time 
submitted a brief.  He argued that there is a conflict in the 
penalties imposed by 38 U.S.C.A. § 5904(b) and 38 C.F.R. 
§ 14.633.  He also maintained that all of the veterans 
involved in the appeal had been "more than satisfied" with 
the appellant's handling of their cases, and that the "whole 
picture must be looked at" in determining whether he should 
be suspended/excluded.  Further, he contended that the 
statute and regulation pertaining to disinterested third 
party agreements was vague, and that the appellant attempted 
to comply to the best of his ability.  A synopsis was 
provided that showed how the money received from each veteran 
was applied/distributed to the claims of other veterans.

In his notice of disagreement, the appellant stated that the 
October 2001 VAOGC decision was purportedly contrary to 
contract law and overlooked the basic requirements of 
38 C.F.R. § 20.603.  He emphasized that the definition of 
"disinterested third party" had never been legally 
established and, for that reason, new regulations had been 
proposed that provided such a definition.  He also requested 
a stay of the cancellation of his accreditation.  

The appellant's 25-page substantive appeal boiled down to two 
salient arguments: one, that VA failed to provide the 
appellant adequate pre-enforcement notification and the 
opportunity to conform his behavior to VA regulations; and 
two, that the appellant's fee agreements during the period in 
question did not violate 38 C.F.R. 
§ 20.609 as then in effect.

VA has received approximately sixty (60) additional 
statements/submissions from the appellant.  For the sake of 
economy, the Board has rationalized and distilled the 
appellant's arguments and will address them in turn. 

Appellant's contention # 1: VA provided inadequate pre-
enforcement notification.

The appellant contends VA failed to provide him with pre-
enforcement notification, thus violating his due process 
rights.  

The Board has discussed notification and due process above.  
The record proves conclusively that the appellant was 
provided ample notice as required by 38 C.F.R. § 14.633(d).  

In essence, the appellant argues that the term 
"disinterested party" as applied to third-party payers was 
not defined in 38 C.F.R. § 20.609(d)(2) during the period in 
question, and that he accordingly did not receive adequate 
pre-enforcement notice that he was in violation of an 
existing regulation, and/or what would be required to bring 
him into compliance with that regulation.

Under the provisions of 38 C.F.R. § 20.609(d) in effect after 
2002 [20.609 was redesignated to 14.636(d) as part of the 
June 2008 revision], in third-party-payer situations a person 
is presumed not to be "disinterested" if that person is the 
spouse, child, parent or cohabitant of the claimant.  This 
specific provision was not in 
38 C.F.R. § 20.609(d) prior to 2002.  The appellant argues 
that an attorney who entered into a third-party payer 
agreement, even with a claimant's spouse, would not be in 
violation of 38 C.F.R. § 20.609(d) as then in effect.  He 
further asserts that the then-current version of 38 C.F.R. § 
20.609(d)(2) did not define "disinterested third party."  
Accordingly, the appellant argues that he was not on notice 
that his then-current third party payer agreements would be 
considered illegal by VA.

The Board disagrees, for reasons set out immediately below.

First, in a letter dated June 16, 2000, VA Regional Counsel 
advised the appellant that it had completed an inquiry into 
his manner of representation of veterans before VA.  The 
appellant was further advised that it was the intent of VA to 
terminate his accreditation based on his violation or refusal 
to comply with the laws administered by VA with respect to 
practicing before VA, which included accepting unlawful 
compensation for preparing, presenting, prosecuting, or 
advising or consulting, concerning a claim.  The letter cited 
the appellant's receipt of payment from RN and JS as being in 
violation of 38 U.S.C.A. § 5904.  A similar letter sent to 
him on July 28, 2000, listed his receipt of payment from GW 
(for NH) as another violation of 38 U.S.C.A. § 5904.  Both 
these letters show that the appellant was aware of the 
accusations made against him prior to enforcement.

A June 28, 2000 letter from the appellant's attorney argues 
that the payments that the appellant received from BF, RN, 
and JS were all received under a valid VA third party 
agreement and in keeping with 38 C.F.R. § 20.609.  An 
explanation was provided as to how the veterans in question 
understood that "because their fees could not be charged 
directly to them on their case, that any such sums would be 
applied to other veterans' cases" that the appellant was 
handling.  He argued that agreements that he entered into 
with these veterans was valid under the law.  Interestingly, 
it was noted that the appellant had discussed the third party 
fee statute at "several NOVA and CAVC Judicial Conference 
Meetings and learned other attorneys had specifically 
utilized third party fee procedures in specific instances."  
The attorney argued that the appellant routinely complied 
with the very complicated attorney fee statutes but only 
rarely utilized the process of the third party agreements.  

The appellant, as an attorney and through his own attorney, 
has unquestionably demonstrated that he understood the tenets 
of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609, that 
knew/understood the ramifications for failing to comply with 
the statute and regulation, and that he had made concerted 
efforts to ensure his compliance.  In more simple terms, the 
appellant has shown that he understood the accusations 
presented against him well before any enforcement took place.
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[holding that an appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

The transcript of his September 2000 hearing shows that the 
appellant had knowledge that he was accused of violating VA's 
regulations pertaining to attorney fees and the implications 
of doing so.  See the hearing transcript at page 17.  
The transcript shows he was aware of the questions raised 
with respect to the disinterested party fee agreements that 
he had used.  Transcript at 23.  He explained his knowledge 
of how 38 C.F.R. § 20.609(d) allowed for a disinterested 
third party to pay a fee for another veteran.  Transcript at 
25 and 79.  He asserted that he attempted to conform his fee 
agreements to those that were allowable under the law.  
Transcript at 26.  Of even greater import, the appellant 
acknowledged that he was "on notice" that suspension for a 
prescribed period of time or indefinite period could occur as 
a result of the proceedings.  Transcript at 21.  

A October 2000 post-hearing brief also demonstrates that the 
appellant had adequate pre-enforcement notification.  The 
appellant, through his attorney at that time, acknowledged 
that he was facing suspension, exclusion, and/or 
disaccreditation.  He submitted copies of the aforementioned 
fee agreements and checks along with documents indicating how 
funds collected from various veterans were used as 
"disinterested payments" of the fees of other veterans.  He 
posited clear and distinct argument explaining how his fee 
agreements complied with the requirements of 38 C.F.R. 
§ 20.609(d) with respect to the payee/veteran being a 
disinterested party in the payment of another veterans legal 
fees.

Accordingly, the appellant's argument as to purported 
inadequate notice is without merit.

Appellant's contention # 2: whether the appellant's third 
party fee agreement during the period in question violated 38 
C.F.R. § 20.609 as then in effect, to include whether there 
is a statutory bar to claimants making charitable donations 
to a bona fide charity in lieu of legal fees.

Prior to 2002, 38 C.F.R. § 20.609(c) provided that attorneys-
at-law could not charge claimants or appellants for their 
services unless there had been a final decision promulgated 
by the Board with respect to the issue, or issues, involved 
and the attorney-at-law was retained not later than one year 
following the date that the decision by the Board of with 
respect to the issue, or issues, involved was promulgated.  
The regulation further provided, however, that attorneys-at-
law could receive a fee or salary from an organization, 
governmental entity, or other disinterested third party for 
representation of a claimant even though the conditions set 
for in 38 C.F.R. § 20.609(c) had not been met.  [Emphasis 
added].  
See 38 C.F.R. § 20.609(d)(2) (1999).  The appellant's 
agreements with his clients, described in the factual 
background section above, were based on this exception.

The appellant acknowledges that his fee agreements may have 
been in violation of the 2002 version of 38 C.F.R. 
§ 20.609(d) [now 38 C.F.R. § 14.636(d)], but argues that his 
fee agreements during the earlier period in question did not 
violate 38 C.F.R. § 20.609(d) as then in effect.  See a 
statement in support of case dated September 2007.  The 
appellant argues that VA's action is ex post facto 
application of an amendment to the regulation and is invalid 
as a matter of law.  The Board disagrees.

In this regard, the appellant admitted that he provided 
representation to claimants (BF, NH, and JS) prior to there 
being a final decision by the Board.  However, he argues that 
he never received a fee/payment from these claimants.  The 
attorney avers that these claimants were advised at the 
outset as to the legal restriction on his collecting legal 
fees from them.  The appellant further contends that these 
claimants understood that his work for them was gratis or pro 
bono, and that they were never under an obligation to make 
any sort of payment for his service.  He maintains that the 
claimants voluntarily entered into valid agreements wherein 
they agreed to pay legal fees for other veterans.  The 
appellant asserts that payments collected from his clients 
went into a trust/escrow that was used to pay the legal fees 
of other veterans or went to a charitable organization.  He 
recalls that claimants would typically contact him after 
receiving a favorable decision, and that they would work 
together in formulating the amount of their 
"donation/contribution".  He emphasized that the payments 
were strictly voluntarily.  He says the amount of the 
contribution (usually 25 percent of the retroactive award) 
was only a "suggestion".  In sum, emphasizing that the 
regulation provided for payment by a disinterested third 
party, the appellant argues that he entered into proper 
disinterested third party fee agreements with BF, NH, and JS, 
and that there was no violation of 38 C.F.R. § 20.609(d).

On its face, the third party fee agreements described by the 
appellant would certainly seem to fall within the exception 
provided by 38 C.F.R. § 20.609(d).  
The appellant's altruism in both providing pro bono legal 
representation and providing money to charity would be 
commendable.  However, closer scrutiny shows that the 
appellant's legal representation was far from altruistic, and 
that his fee agreements were nothing more than a well-
orchestrated attempt to circumvent the limitations created by 
38 C.F.R. § 20.609(c) with respect to attorneys collecting 
fees prior to a final Board decision.

First, the fee agreements entered into by BF and JS were not 
entered into until after they received their lump sum 
retroactive payment.  The appellant explains that he did not 
enter into written agreement "up front" because one never 
knew what would happen with a particular veteran's case.  
Transcript at 88.  This explanation makes no sense; one never 
knows what will be the ultimate outcome in any legal matter 
involving attorney-client representation.  Entering into a 
third party agreement at the outset of providing legal 
services would have provided documentation that BF and JS 
were aware of the limitations on fee collection, that the 
service of the appellant were pro bono, and that their 
payments toward the fees of other veterans were voluntary.  
On the other hand, requiring the claimants to execute a third 
party fee agreement after their receipt of benefits supports 
the finding that these individuals felt obligated to pay 
legal fees, and in an amount directed to them by the 
appellant.  Indeed, the testimony provided by MF (spouse of 
the now deceased BF), JS, and NH reflects that they felt 
obligated to make a payment to the appellant for his legal 
services and that such payment was less than voluntary.  On 
receipt of his award of past-due benefits, MF recalled her 
husband contacting the appellant's office regarding the 
amount that they owed the appellant, and that they were told 
to bring in a check for $31,000, which the Board notes is 25 
percent of the past-due benefits.  Transcript at 37.  She 
indicated that she was unaware that there had been no 
obligation to pay a fee.  Transcript at 40.  

JS also indicated that he believed that the appellant's 
representation would incur a legal fee.  Transcript at 154.  
He said he was unable to recall the fee structure being 
explained to him.  Transcript at 156.  He also stated he did 
not remember the appellant telling him that there was no 
expectation of payment.  Transcript at 160.  Rather, on 
making his payment under the third party agreement, he stated 
that it was his belief that the money was going to the 
appellant for his representation.  Transcript at 158.  He 
added that it was always his belief/understanding that he 
would owe the appellant 25 percent of whatever he received.  
Transcript at 159.  

Similarly, NH testified that it had always been his 
understanding that he would "owe" the appellant if he 
received a payment.  Transcript at 49.  He said that the 
amount of the payment (25 percent of past-due benefit) was 
calculated by the appellant's office.  Id.  He stated that he 
was told that signing the third party agreement was only way 
his "donation" could be accepted by appellant and thereby 
the only way appellant could get his money for the legal 
services that he provided.  Transcript at 49, 52, and 59.  He 
indicated that he was never clear as to where the money was 
going, but that it was ultimately going to the appellant.  
Transcript at 53.  While the appellant never explicitly told 
him that he owed anything, NH said that he believed that he 
was paying a legal fee to the appellant.  Transcript at 49 
and 58.  

In sum, the above shows a clear pattern in which the BF, JS, 
and NH believed that they were obligated to pay a legal fee 
to the appellant.  Their testimony also shows that the fee 
was calculated by the office of appellant as opposed to being 
a strict voluntary amount.  Both MF and NH indicated that it 
was their understanding that the third party fee agreements 
were executed as a means to provide a payment to the 
appellant.  The so-called "pro bono" arrangement alleged by 
the appellant was manifestly a sham and fig leaf.

The perception of there being a legal fee that the client 
owed to the appellant directly contradicts the notion of the 
payments being a voluntary third party payment.  The fact 
that the BF, JS, and NH executed third party agreements does 
nothing to overcome their belief that were acting as first 
party payors for the legal services provided to them by the 
appellant.  The execution of these agreements only after the 
parties received their lump sum payment only serves to 
support the notion that the agreements were used as a tool to 
give the appellant a means by which he could collect a fee.  
Indeed, as stated in his June 28, 2000, letter, the appellant 
described the money that he collected from his clients as 
"legal fees" not voluntary payments.  For that reason 
alone, the Board finds that the appellant's disinterested 
third party fee agreements violated 38 C.F.R. § 20.609(d).

Further, the evidence is against the finding that the 
disinterested third parties were in fact "disinterested."  
The Disinterested Third Party Payment Agreements executed by 
BF, JS, and NH state that they are making a payment of 
another veteran's attorney fees so long as they have no 
interest in that veteran's claim.  However, none of the 
agreements identify the recipient(s) of the payments.  MF and 
NH testified that the appellant never identified the veterans 
or VA claimants benefiting from their payment.  Transcript at 
45 and 59.  Indeed, by his own admission, the appellant 
stated NH was never provided the names of the veterans for 
whom he paid their legal fees nor had those individuals been 
advised that NH had made a payment of their legal fees.  
Transcript at 106.  

Under such circumstances, it would have been impossible for 
the appellant to know whether or not an individual claimant 
payor was truly a disinterested third party.  Clearly, a 
situation could arise where veteran could have a vested 
interest in the outcome of another veteran's claim [spouses, 
for example].  The appellant's explanation that it would be 
"remote" that one claimant would know another claimant and 
therefore there was no need of such notification is 
manifestly absurd.  

The fact that BF, JS, and NH had no knowledge as to who 
received their payment also goes to discredit the notion that 
they were making a payment to anyone other than the 
appellant.  Put another way, the appellant had all the 
control on how and where a claimant's payment was spent.  The 
money paid in by successful claimants was essentially at the 
disposal of the appellant and was therefore his money.  

Recognition is given to the post-hearing documents pertaining 
to how the money received from BF, JS, and NH was allocated 
to other veterans.  The appellant submitted lists of veterans 
that their attorney fee paid for by BF, JS, and NH.  He also 
provided an affidavit attesting to how the money received 
from BF was used.  The accuracy and veracity of these 
documents is virtually nil.  For example, the list of 25 
clients that had their fees paid by BF does not match the 23 
clients listed in the affidavit.  There are nine names (TH, 
KF, GM, AA, RO, VG, GS, DS, and RF) on the list that are not 
named in the affidavit and six names (RG, NG, EJ, FM, AP, and 
SR) listed in the affidavit that does not appear on the list.  
One would think that these documents would be identical.  The 
inconsistency of these documents leads the Board to include 
that they were hastily prepared by or on behalf of the 
appellant in a belated effort to support his story.  

Moreover, the lists pertaining to money/payments received 
from JS and NH create suspicion as to how the funds were 
allocated and thereby whether the funds were actually spent 
on behalf of a third party claimant.  The appellant testified 
that he "typically" charged a flat fee of $500 per case 
[notwithstanding the statutory prohibitions discussed above].  
Transcript at 83.  However, in the case of the $4600 payment 
purportedly made by NH to 10 veterans, the amount per case 
would come to a rather arbitrary $460, assuming that the 
funds were allocate equally.  Similarly, of the $1379.75 
received from JS, it would appear that the sum of roughly 
$138 was allocated to each of the 10 veterans identified in 
the aforementioned list.  This unexplained, poorly documented 
and arbitrary accounting leads the Board to believe that 
these documents were nothing more than a haphazard attempt on 
the part of the appellant to show legally complaint 
disbursement of the funds he received from JS and NH.  The 
Board finds these documents to be unbelievable.

The appellant argues that there was no statutory or 
regulatory definition of disinterested third party.  He 
states that he attempted to abide by the restrictions on 
representation and fee collection as per 38 C.F.R. 
§ 20.609(c) by providing representation through the 
disinterested third party agreements.  He contends that he 
should not be penalized because "disinterested third party" 
was undefined.  He points to the revisions made to 38 C.F.R. 
§ 20.609 (now 38 C.F.R. § 14.633) as evidence of the 
ambiguity of a disinterested third party.

The Board agrees that 38 C.F.R. § 20.609 did not provide a 
definition of disinterested third party.  However, even with 
the most liberal definition of disinterested third party 
being applied, the Board finds the appellant grossly abused 
the statutory exception.  As explained above, he did not 
entering into genuine third party agreements with his clients 
prior to undertaking representation.  Rather, as he himself 
admits, he did not enter into any written agreement until his 
clients were entitled to receive monies from VA.  Under such 
circumstances, clients' participation was not voluntary, as 
they have testified.  

Rather than being legitimate third-party agreements, the 
entire scheme amounted to a backdoor method of funneling VA 
benefits into the appellant's control.  The appellant was 
clearly aware of what he was doing.  As will be discussed at 
some length below, the appellant has a history of ignoring 
the law when it suits him and then professing ignorance of 
obvious legal and ethical constraints.  Under the 
circumstances presented here, the argument that he should 
enjoy favorable consideration in this appeal due to the lack 
of a specific definition of disinterested third party fails.

As previously noted, the matters under consideration also 
include instances where BF and RN made charitable 
contribution to nonprofit organizations in lieu of making a 
payment/donation to the appellant's veterans trust fund.  
Specifically, on receipt his $25,288 in retroactive benefits, 
RN made a contribution of $6,322 to the Arkansas Fund for 
Veterans.  Similarly, of the $31,519.50 received that the 
appellant received from BF, $10,000 donations were made to 
the Seratoma Club and North Little Rock VIPs.  The appellant 
contends that there is no bar to the claimants making a 
charitable donation to a bona fide charity in lieu of making 
a payment for legal fees, and that such donation falls well 
outside the restrictions of 38 C.F.R. § 20.609.

However, like the disinterested third party payments 
described above, the facts do not support the argument 
presented by the appellant.  BF believed that he owed the 
appellant 25 percent of his retroactive award, which came to 
$31,519.50.  RN similarly reported that it had always been 
his understanding that he would owe the appellant 25 percent 
of his retroactive benefits if he won his case.  Transcript 
at 119.  The appellant's decision to disburse a portion of 
the funds received from BF and the entire amount received 
from RN does nothing to mitigate the fact that the money 
collected was a legal fee.  

Further, it is bears noting that the appellant had complete 
discretion as to how the funds received from BF were spent.  
The Disinterested Third Party Payment Agreement merely adds a 
hand-written addendum that the sum received from BF could go 
to "various charitable organizations."  BF had no input 
into how his payment to the appellant was being spent.  
Transcript at 40.  Put another way, BF made a payment of 
legal fees to the appellant, the appellant took possession of 
those funds, and then the appellant himself decided to use a 
portion of the money to charities of his choice.  BF did not 
make the charitable donation.  The appellant had complete 
control of the money and it was he that made the charitable 
donation.  [There appears to be no evidence one way or the 
other as to whether the appellant took a tax deduction based 
on these charitable contributions.  If he had, this would 
have resulted in a monetary benefit to him.] 

The donation made by RN to the Arkansas Fund for Veterans 
(AFV) is similarly tainted.  While the donation was made 
directly to the AFV from RN, RN described how he was 
instructed by the appellant's office to make the donation in 
lieu of paying a legal fee.  Transcript at 119.  He described 
how he initially made a payment to the appellant but was 
asked to change the recipient to AFV because the appellant 
was barred from collecting funds directly.  Id.  He stated 
that he had initially no knowledge of AFV or its mission.  
Transcript at 120.  However, he recalled being told that that 
the appellant had set up AFV as a charity to help veterans, 
and that the appellant was its president.  Transcript at 120.  
He further testified that the only portion of the check that 
he completed was the signature line, and that the appellant's 
office had filled out the rest.  Transcript at 124.  He 
stated that he only made a donation to AFV because he felt 
obligated to pay the appellant 25 percent of his past due 
benefits.  Transcript at 119.  

In sum, the testimony of RN establishes that the appellant 
directed RN in how he should make his "donation."  The 
situation described by RN shows that he believed that he had 
incurred legal fees, and that he paid the fee in the form of 
donation to a charity of the appellant's choosing.  The 
appellant had complete control over the entire transaction.  
The Board therefore finds that the only charitable donation 
made was one made by the appellant and was another attempt to 
circumvent the restrictions of 38 C.F.R. § 20.609.

The appellant's second argument therefore fails.

Appellant's contention # 3: whether VA has authority to 
review third-party fee agreements.

The appellant contends VA lacks authority to review third-
party fee agreements.  While not clearly explaining this 
assertion, he states that the October 2001 decision is 
"contrary to contract law."  

The Board does not see how "contract law" exclusively 
applies, and the appellant has not enlightened the Board as 
to this matter.  To the extent that the appellant is arguing 
that his fee agreements are strictly private matters, the 
Board disagrees.  
In Carpenter, Chartered v. Secretary of Veterans Affairs, 343 
F.3d 1347, 1351-53 (2003), the United States Court of Appeals 
for the Federal Circuit found that VA has the authority to 
regulate fee agreements involving third parties, particularly 
when (as in this case) VA's actions are intended to prevent 
circumvention of the limitations on payment of attorney's 
fees in veterans benefit matters.

Further , it is well-settled that a Federal agency may police 
the behavior of attorneys and other professionals practicing 
before it.  See Polydoroff v. Interstate Commerce Comm'n, 773 
F.2d 372, 374 (D.C. Cir. 1985).  Moreover, the combination of 
investigative and adjudicative functions in a single entity 
to regulate the conduct of professional, as in 38 C.F.R. 
§ 14.633, without more, does not violate due process.  In 
Withrow v. Larkin, 421 U.S. 35 (1975), the United States 
Supreme Court held that it is "very typical for the member 
of administrative agencies to receive the results of 
investigations, to approve the filing of charges or formal 
complaints instituting enforcement proceedings, and then to 
participate in the ensuing hearings.  This mode of procedure 
does not violate the Administrative Procedure Act (APA), and 
it does not violate due process of law."  

As has been explained above, the law makes it clear that 
attorneys may not charge for their services prior to the date 
the Board issues a final decision on the case.  
See 38 C.F.R. § 20.609(c).  An exception is a third party fee 
agreement.  See 38 C.F.R. § 20.609(d)(2).  The propriety of 
such agreements is therefore a legitimate area of VA inquiry.  

Thus, the fee agreements are not exclusively private matters 
which somehow fall beyond the review of VA.  The appellant's 
third argument thus fails.

Appellant's contention # 4: 38 C.F.R. § 14.633(c) is invalid.

The appellant contends 38 C.F.R. § 14.633(c) is more 
restrictive than the underlying statute and accordingly 
invalid on its face.

The underlying statute, 38 U.S.C.A. § 5904(b), states that 
VA, after notice and opportunity for a hearing, may suspend 
or exclude from further practice before the Department any 
agent or attorney based on a finding that the attorney has 
committed one of five specified violations.  [Emphasis added 
by the Board.]  
The implementing regulation, 38 C.F.R. § 14.633(c), states 
that accreditation shall be cancelled when the VAOGC finds 
that one of four specified violations was committed by the 
attorney. [Emphasis added.]

The appellant specifically contends that 38 C.F.R. § 
14.633(c) is more restrictive than 38 U.S.C.A. § 5904(b) in 
that the statute provides for two remedies - either 
"suspension" or "exclusion" - but the regulation provides 
for only one remedy, "cancellation" [which appellant 
appears to indicate is identical to cancellation and which 
precludes suspension]. The appellant further argues that the 
regulation is therefore invalid on its face and that VAOGC's 
action against the appellant under color of that regulation 
is necessarily invalid as a matter of law.

The Board disagrees, for the reasons set out below.

As defined by 38 C.F.R. § 14.627(e) (1999), "cancellation" 
means to terminate the authority to represent claimants.  The 
regulations do not define "exclusion."  However, from a 
dictionary definition, to "exclude" an attorney from 
practice before VA is to bar or expel that attorney from a 
previously-held privilege to practice.  See Webster's II, New 
Riverside University Dictionary, page 450 (1994).  Under the 
definitions of both words, the effect is clear in that it 
means that an attorney who was previously accredited and 
authorized to practice before VA is no longer so accredited 
and may no longer practice.  The words are clear, consistent, 
and virtually identical in their meaning.

The term "suspension" also implies a banishment from 
practice before VA, as does "exclusion" or "cancellation".  
"Suspension" implies that such banishment is temporary and 
that reinstatement is at least contemplated.  The question is 
whether, because 38 C.F.R. § 14.633(c) did not refer to 
suspension, the regulation impermissibly limited the penalty, 
contrary to the statute.

The Board adds at this juncture that 38 C.F.R. § 14.633(g) 
now provides that the VAOGC may suspend accreditation of an 
attorney as a lesser sanction for conduct prohibited under 
38 U.S.C.A. § 5904.  However, this change was not made 
effective until January 10, 2008.  The question remains as to 
the meaning of the previous regulation.
  
The plain meaning of the statute, 38 U.S.C.A. § 5904(b) is 
that there are two penalties, exclusion and suspension, the 
former seemingly permanent and the latter seemingly 
temporary.  For reasons which are obscure, the regulation 
used just one, different term, "cancelled.".  Although this 
choice of words was ill-advised, in the Board's opinion, 
there is nothing in the record, aside from the appellant's 
unsupported contentions, which indicates that "cancelled" 
was intended to refer only to permanent exclusion from 
practice (and thus impermissibly modify the intent of the 
statute).  

The word "cancelled" in 38 C.F.R. § 14.633(c), in and of 
itself, does not intimate either a permanent or a temporary 
exclusion.  It merely means that the privilege is ended; it 
does not indicate for how long.  There is, in fact, no 
indication in the regulation or elsewhere that 
"cancellation" was intended to be permanent or of any fixed 
length.  In the absence of anything in the record to the 
contrary, the Board concludes that the regulation was 
intended to follow the statute, and that the words  "shall 
be cancelled" in the regulation were intended to encompass 
the words "may suspend or exclude"  in the statute.  That 
is, the regulation does not forbid suspensions.      

Moreover, as a practical matter, there is nothing in the 
record that shows that the VAOGC did not consider suspension 
as an alternate remedy.  On the contrary, the Board finds 
that option of suspension was considered.  In the October 
2000 Hearing Officer's Recommended Findings, the Hearing 
Officer stated that the appellant's "fee transactions amount 
to unlawful and unprofessional practices and, pursuant to 38 
USC 5904(b) warrant suspension or exclusion" from practice 
before VA.  [Emphasis added].  A Statement of the Case 
provided to the appellant in September 2005 references 
38 U.S.C.A. § 5904(b), with its reference to suspension.  
This again suggests that suspension was considered as an 
option.  It therefore appears that suspension was in fact 
considered as an option, but that exclusion was found more 
appropriate due to the severity of the appellant's his 
unlawful and unprofessional.  
behavior.

It further appears that any distinction between suspension, 
exclusion or cancellation is essentially a moot point.  There 
is nothing in the stature or regulation which prohibits an 
attorney/representative whose accreditation has been excluded 
or cancelled from seeking reinstatement, or such 
reinstatement being granted.  Put another way, there is 
nothing in either the statute or the regulation which 
mandates a permanent lifetime ban with no hope of 
reinstatement.  Indeed, the appellant, through his attorney, 
acknowledged that the statute was not definite as to whether 
exclusion was for life or a lesser period of time.  
Transcript at 18.  

Accordingly, the appellant's fourth argument fails.

Appellant's contention # 5: the application of 38 U.S.C.A. 
§ 5904(c) results in the deprivation of constitutional 
rights.

The appellant essentially challenges the constitutionality of 
38 C.F.R. § 5904(c) as denying veterans due process under the 
5th amendment.  He also argues that the loss of his ability 
to practice before VA represents a loss of a valuable 
property right.  See Statement from appellant, dated October 
11, 2006; Statement from appellant, dated September 26, 2007.  

The Board may if it wishes comment on this argument.  See 
Suttman v. Brown, 
5 Vet.App. 127, 139 (1993): the "Board is free to express an 
opinion on the appellant's constitutional claim."  The Board 
declines to do so.  The Board does not believe that it 
constitutes an appropriate forum for the appellant's argument 
as to constitutionality of a statute.  See 38 U.S.C.A. § 
7104(c); see also Saunders v. Brown, 4 Vet. App. 320, 326 
(1993) ["'[a]dministrative agencies are entitled to pass on 
constitutional claims but they are not required to do so'" 
quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 
536, 544 (D.C. Cir. 1988)].  

Therefore, the appellant's arguments based on the 
constitutionality of statutory requirements associated with 
his accreditation will not be considered by the Board.

Appellant's contention # 6: whether the 
services/representation that the appellant provided to 
veterans filled a void. 

The appellant has submitted numerous statements/testimonials 
from veterans attesting to his legal acumen and ability to 
win their appeal.  Many of these men and women believe that 
the only reason that they won their appeal was because of the 
representation they received from the appellant.  Several 
also state that they knew from personal experience that the 
quality of representation that they received from the 
appellant far exceeded that of the VSOs.  In this regard, the 
appellant submitted statements from former VSO 
representatives that indicated the caliber of representation 
that veterans receive from attorneys, to include the 
appellant, was generally superior to the representation they 
would receive from a VSO.  

The appellant's attorney contended that VA should look at the 
"whole picture" in determining whether he should be 
suspended/excluded.  He said VA should consider all the 
veterans the appellant has helped, to include those involved 
with this appeal, which had been "more than satisfied" with 
his representation.  

In short, while not explicitly stated, the appellant appears 
to offering the argument that his failure to abide by the law 
and VA regulations with respect to his collection of fees, if 
such was found, should be measured/weighed against the 
service or benefit he provided.  In other words, he contends 
that he deserved the money based on results attained.

The appellant's competence as an attorney has not been 
questioned in connection with this proceeding.  However, this 
is irrelevant.  The question before the Board is whether the 
appellant violated the statute and regulations.  It is 
immaterial whether the appellant provided superior legal 
representation as he claims and that he should be rewarded 
therefor.  The courts have long held that there is no room 
for the Machiavellian maxim: "the end justifies the means."  
See  Com. Of Northern Mariana Islands v. Bowie, 236 F.3d, 
1083 (2001); Rochin v. California, 342 US 165 , 169 (1951), 
Olmstead v. United States, 277 U.S. 438 (1928).

The appellant's sixth argument thus fails.


Appellant's contention #7 : no penalty should be assessed 
based on appellant's character and body of good work.  

In various submissions to VA, the appellant in essence 
describes himself as a charitable person who has only the 
best interests of veterans at heart.  In so doing, he in 
essence alleges mitigating factors.  

The Board has reviewed what courts have written about the 
appellant in connection with similar matters.  It appears 
that the appellant's practice of charging clients fees which 
were excessive and/or not mandated by statute and then hiding 
behind the aegis of regulatory semantics is not unique to his 
current appeal, or to his dealings with VA.  

In James W. Stanley, Jr. v. Michael J. Astrue, Commissioner 
of Social Security, 
No. 07-1895, (C.A.8 (Ark.), Sept. 30, 2008), the appellant 
argued that the regulations pertaining to the charging of 
fees in claims for Social Security Administration (SSA) were 
vague, and that he should therefore not be suspended from 
practice.  However, the United States Court of Appeals for 
the Eighth Circuit found that the fee regulations were 
neither vague nor ambiguous and affirmed the SSA's suspension 
of the appellant, which included the determination that the 
appellant had collected and retained a fee in excess of the 
SSA-authorized fee.  

Before the Court, the appellant argued that he was not 
required to report his suspension from practice before the 
SSA because the action taken by the SSA did not constitute 
"public discipline."  In Re James W. Stanley, Member of the 
Bar, No. 07-8003 and 07-8007, at 18, (July 28, 2009).  The 
Court concluded that the appellant's suspension to practice 
before the SSA was public under the definition of the word, 
and that he was obligated to report his suspension to the 
Court.  Id at 23.

Further, while the matter pertaining to his suspension was 
pending before the Court, the appellant was found to have 
filed documents with the Court, counseled clients regarding 
their appearances before the Court, and prepared documents 
for clients that were supposedly acting pro se.  Id at 24.  
The Court therefore reprimanded him for the unauthorized 
practice of law.  In his motion for reconsideration, the 
appellant countered that he had done nothing wrong because 
the "practice of law" was properly limited to appearing 
before the Court or filing pleadings on behalf of clients.  
Id.  However, after addressing the definition of the 
"practice of law", the Court concluded that the actions of 
the appellant, to include advising clients regarding their 
Court appearances, constituted the practice of law.  Id at 
25.  

The Court indicated that the appellant was required to submit 
documentation of his completion of at least six (6) hours of 
ethics training subsequent to the July 2009 opinion and 
within one year prior to his application for reinstatement.  
In that regard, the Court noted its "consternation" with 
his "apparent attempt to circumvent this requirement by 
contending in his motion for reconsideration that he 'has 
addressed the [C]ourts concerns over his needs to take six 
hours of courses in professional responsibility'."  The 
Court stated that it was clear in its initial directive that 
the required ethics courses had to be taken in the one year 
prior to the appellant's application for reinstatement to 
practice before the Court, which could be no earlier than May 
22, 2010, and that it was therefore impossible for the 
appellant to have completed the required course work.  Id at 
28.

In short, it is the Board's impression that the appellant's 
behavior in connection with the matter now before it, 
amounting to a flagrant disregard for the law, is consistent 
with his behavior elsewhere.  The Board finds absolutely no 
mitigating circumstances in this case.

In conclusion, for reasons stated above, the Board finds by 
clear and convincing evidence that the appellant solicited, 
contracted for, charged and received fees from claimants not 
in accordance with law.  The Board finds no due process 
violations, or any errors of fact or law, in connection with 
the VAOGC decision.  The appellant's accreditation to 
practice before VA may not be restored.  

2.  Entitlement to stay of cancellation of accreditation to 
represent claimants before VA, pending completion of all 
administrative and judicial review.

Under the terms of 38 C.F.R. § 14.633(g), the decision of the 
VAOGC on cancellation of accreditation is final, and the 
effective date of termination of accreditation is the date on 
which a final decision is rendered.  There is nothing in the 
regulation that provides for a stay of the VAOGC's final 
decision pending completion of administrative and/or judicial 
review.

In this case, the Board has found by clear and convincing 
evidence that the appellant solicited, contracted for, 
charged and received fees from claimants not in accordance 
with law.  A grant of a stay at this point would be 
inconsistent with the very nature of these findings.

The appellant's practices, if continued for the months and 
years associated with full administrative and judicial 
appellate review, would expose veterans or other claimants to 
the risk of actual harm, and it would accordingly be contrary 
to the best interests of VA's client community.  

Further, during the pendency of appellate review the 
appellant is not deprived of his livelihood in pursuing any 
other field of law, or in any other occupation for that 
matter.  Indeed, the appellant could still have continued to 
represent claimants before the Court, were it not for the 
fact that the Court has suspended him from practicing law 
before it until May 22, 2011 

A stay clearly is not appropriate in this case.


ORDER

Restoration of accreditation to represent claimants before VA 
is denied.

A stay of cancellation of accreditation to represent 
claimants before VA, pending completion of all administrative 
and judicial review, is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


